Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In Remarks dated 11/02/2021, claims 1-16 (Group I) are elected for examination without traverse.  Claims 17-20 are withdrawn as being not elected.
Drawings as filed 09/04/2020 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (WO 2017/173967) – Translation attached herewith – and in view of Duraisamy et al. (US 8,806,043).
As to claim 1 and claim 9:
Wei discloses a method performed by a core network device (USSD center – Fig. 7), the method comprising: receiving, via a network interface, a first request from a consumer (Page 7, step S301 and associated texts, the USSD center receives a service request originated from a user.  The USSD center exchanges data with other entities through a communication interface) forwarding the first request having requested service content via the network interface to a first provider NF; (See Page 7, last 4 paragraphs, the USSD center selects the first provider according to the first service request and forwarding the requested service content to the first provider)
 detecting a violation by the first provider NF; (See Page 7, last two paragraph, detecting a violation by the first provider (i.e. in this particular example, the violation being the user cannot log in, or has not logged in), the reason (redirection type) is sent to USSD) receiving, via the network interface, a second request; and forwarding the second request to a second provider NF. (See Page 8, first and second paragraph, discussion of step S304, the USSD center receives the redirection message having the service request (second request), the USSD then forward the service request in the assembled information message to the second provider using identification data for the second provider)

Wei discloses receiving the request from a user as described in step S301, however omitted the specific serving network structure elements in a high-level description, for example a consumer network function entity.



It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the network system in Wei where the USSD center receive/forward service requests would include an eNB (consumer network function) as detailed in Duraisamy in Fig. 7.  Access network structures advantageously allow users to connect to core network wherever they are located with coverage.
Claim 9 is directed to at least one tangible, non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform method steps similar to claim 1 and is rejected by the same reasoning. 

As to claims 2 and 10:
Wei and Duraisamy discloses al limitations claim 1/9, Wei does not explicitly disclose detecting the violation at least partly by determining that the first provider NF has not provided a response to the first request within a predetermined time period after the forwarding of the first request. However, Duraisamy, again remedies Wei’s shortcoming, in disclosing in Abstract that a 
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the network system in Wei where the violation at least partly by determining that the first provider NF has not provided a response to the first request within a predetermined time period as disclosed by Duraisamy.  As service requests can be unfulfilled by many reasons, having the network device to recognize various triggers improves responses of the network structure as a whole. 

As to claims 3 and 11:
 Wei and Duraisamy discloses al limitations claim 1/9, further comprising detecting the violation at least partly by determining that the first provider NF has provided an error response to the first request. (See Wei, Page 7, last two paragraph, detecting a violation by the first provider (i.e. in this particular example, the violation being the user cannot log in, or has not logged in), the redirection type (i.e.  error type or reason/cause of redirection) is sent to USSD)

As to claims 4 and 12:
Wei and Duraisamy discloses al limitations claim 1/9, further comprising: locating a service identifier in the second request; and selecting the second provider NF based at least in part on the service identifier. (See Wei, first two paragraphs, the USSD parses the response from the first provider, from which it retrieves service processing information of the second provider, access code and address associated with the second provider, and as such selected to forward the service request to the second provider)


As to claims 5 and 13:
Wei and Duraisamy discloses al limitations claim 1/9, further comprising: receiving, via the network interface, a plurality of requests, the plurality of requests comprising the second request (Regarding the second request, See Page 8, first and second paragraph, discussion of step S304, the USSD center receives the redirection message having the service request (second request), the USSD then forward the service request in the assembled information message to the second provider using identification data for the second provider) and a third request; and forwarding the third request to the first provider NF after detecting the violation by the first provider NF. (Duraisamy also specifies that a server might be entitled to three retries of service request attempts in col. 7, lines 25 to 35.  This implementation advantageously to ensure a non-responsive server to have a chance to response in case of temporary congestion)

As to claims 6 and 14:
Wei and Duraisamy discloses al limitations claims 5/13, wherein: the first request comprises an initial request for initialization of state data; and the second request comprises an update request for modification of the state data. (See Wei, page 7, last two paragraph through first two paragraphs of page 8, the first request indicates service associated with the user subscription to be initialized. The second request (redirection request) is initiated in response to the first provider needs cooperation of the second provider, and to modifying destination for the service implementation)


Wei and Duraisamy discloses al limitations claim 1/9, further comprising: Duraisamy further discloses retrieving, from a network registry device, registration information; and selecting the second provider NF based at least in part on the registration information (See col. 5, lines 1-15, sequence of selecting further servers for service requests are stored in a registry 130).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Wei’s system can be also implemented in additional to its existing method of choosing second serving entity, the sequence of servers to be contacted.  This implementation is useful when the first server is entirely non-responsive (the routing entity does not need to rely on first server’s redirection message to choose the secondary server).



As to claims 8 and 16:
Wei and Duraisamy discloses al limitations claim 7/15, wherein: the first request is associated with a terminal; the second request is associated with the terminal; the registration information specifies that the terminal is associated with the first provider NF; and the registration information specifies that the terminal is not associated with the second provider NF. (See Wei, Fig. 8, server device 731 is associated with a first provider, server device 732 is associated with the second provider, wherein the first and second providers are distinct.  The first request is destined for the first provider and thus it is associated with the device 731 (terminal). The second request (redirect request) is originated from the first provider, thus it is associated with also device 731. As Duraisamy discloses a repository storing sequence information of servers, and in Wei’s context that first and second providers are distinct entities, thus the information of the 731 should not have anything to do with the second provider)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of U.S. Patent No. 10772062. 
The instant claims
Patent 062’
1. A method performed by a core network device, the method comprising: receiving, via a network interface, a first request from a consumer network function (NF); forwarding the first request via the network interface to a first provider NF; detecting a violation by the first provider NF; receiving, via the network interface, a second request; and forwarding the second request to a second provider NF.


of a predetermined response criterion with respect to the first request; receiving, via the network interface, a second request; and forwarding the second request to a second provider NF different from the first provider NF at least partly in response to the violation.


Claim 10 is directed to similar subject matter and is addressed by the same mapping.
2. The method according to claim 1, further comprising detecting the violation at least partly by determining that the first provider NF has not provided a response to the first request within a predetermined time period after the forwarding of the first request.
3. The method according to claim 1, further comprising detecting the violation at least partly by determining that the first provider NF has provided an error response to the first request.

Claim 11 is directed to similar subject matter and is addressed by the same mapping.
3. The method according to claim 1, further comprising detecting the violation at least partly by determining that the first provider NF has provided an error response to the first request.
4. The method according to claim 1, further comprising: locating a service identifier in the second request; and selecting the second 

Claim 12 is directed to similar subject matter and is addressed by the same mapping.



Claim 13 is directed to similar subject matter and is addressed by the same mapping.
5. The method according to claim 1, further comprising: receiving, via the network interface, a plurality of requests, the plurality of requests comprising the second request and a third request; and forwarding the third request to the first provider NF after detecting the violation by the first provider NF.
6. The method according to claim 5, wherein: the first request comprises an initial request for initialization of state data; and the second request comprises an update request for modification of the state data.

Claim 14 is directed to similar subject matter and is addressed by the same mapping.
6. The method according to claim 5, wherein: the first request comprises an initial request for initialization of state data; and the second request comprises an update request for modification of the state data.


Claim 15 is directed to similar subject matter and is addressed by the same mapping.
7. The method according to claim 1, further comprising: retrieving, from a network registry device, registration information; and selecting the second provider NF based at least in part on the registration information.
8. The method according to claim 7, wherein: the first request is associated with a terminal; the second request is associated with the terminal; the registration information specifies that the terminal is associated with the first provider NF; and the registration information specifies that the terminal is not associated with the second provider NF.

Claim 16 is directed to similar subject matter and is addressed by the same mapping.
8. The method according to claim 7, wherein: the first request is associated with a terminal; the second request is associated with the terminal; the registration information specifies that the terminal is associated with the first provider NF; and the registration information specifies that the terminal is not associated with the second provider NF.


Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Claim 1 of the Patent 062 contains all limitations of the instant claim 1, and have further limitations (see the underlined), as such claim 1 of the patent is said to anticipate the instant claim 1. The dependent claims 2 through 8 (with claims 10 through 16 are directed to similar subject matters respectively) are verbatim.  As such they are not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rai et al. (US 8,159,961) - A method and a system for processing data requests in a client-server computing environment, such as the Web, are disclosed. A client device initially transmits a data request to a randomly selected first server device. The first server device may reject the data request if its request queue threshold is exceeded. The client device retransmits the data request, including the request queue threshold, to a randomly selected second server device. The second server device may reject the data request if the request queue threshold of the first server device is smaller than a request queue threshold of the second server device. The client device transmits the data request back to the first server device, including the request queue threshold of the second server device. The first server device processes the data request and adjusts its request queue threshold based on the request queue thresholds of the first and the second server devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUAN M HUA/Primary Examiner, Art Unit 2645